Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: the claim filed on 02/14/2020. This action is made non-final.
3.       Claims 1-20 are pending in the case.  Claims 1, 7 and 8 are independent claims. 

				Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 02/14/2020 and 08/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a user interface editing unit, an operation input unit in claims 1-6 and 9-20 (Note: the recited terms—namely, “a user interface editing unit” and “an operation input unit”—themselves do not provide any structure, i.e., computer hardware or software. That is, “a user interface editing unit” and “an operation input unit” are generic placeholder. For example, human can be  “a user interface editing unit” and “an operation input unit” in a computer system. Thus, the recited the units in combination of corresponding recited functions of recited units invoke 112f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Fig. 1 & [0029], a user interface editing unit includes a storage unit and software; [0030], an operation input unit includes mouse, keyboard or equivalent) as performing the claimed function, and equivalents thereof.


				Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 7-8 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter of Abstract Idea without significantly more. 
Regarding claim 7, claim 7 recites:
A user interface development assistance method, comprising: 
a user interface editing process of executing an editing process of a user interface and generating an editing screen; 
a display process of displaying the editing screen; and 
an operation input process of receiving an operation for editing of the user interface, 
wherein in the user interface editing process, 
when a plurality of user interface objects overlap on the editing screen, a list of the plurality of user interface objects that overlap is displayed in the editing screen according to a prescribed operation of the operation input process.

The claim recites a series of steps or processes performed in order to display a list of overlapping user interface objects on an editing screen and therefore is a method claim which is statutory (Step 1). The claim as a whole recites Certain Methods Of a Mental Process which can be done in a human head or via pen and paper, i.e., an abstract idea (Step 2A-Prong 1), because a person can perform the recited Step 2A-Prong 2) to solve a technical problem using a computer.  Since the claim does not even recite the use of a computing device to perform the recited process, let alone detailed algorithm on how to solve a technical problem with a computer, the claim fails to provide an inventive concept in Step 2B. In short, claim 7 is ineligible for patent.
Regarding claim 8, claim 8 recites: 
A non-transitory computer-readable recording medium comprising a user interface development assistance program, the user interface development assistance program enables enabling an information processing device to execute: 
a user interface editing process of executing an editing process of a user interface and generating an editing screen;
a display process of displaying the editing screen; and 
an operation input process of receiving an operation for editing of the user interface, wherein in the user interface editing process, when a plurality of user interface objects overlap on the editing screen, the information processing device is enabled to execute a process of displaying a list of the plurality of user interface objects that overlap in the editing screen according to a prescribed operation of the operation input process.

The claim recites a non-transitory computer-readable recording medium including instructions of a series of steps embedded in a program to be performed by an information processing device and therefore is a product claim which is statutory (Step 1). The claim as a whole recites Certain Methods Of a Mental Process which can be done in a human head or via pen and paper, i.e., an abstract idea (Step 2A-Prong 1), because a person can perform the recited processes in order to display a list of overlapping user interface objects on an editing screen. The claim recites an additional element of “an information processing device”. However, the claim fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2) to solve a technical problem using the device.  The claim merely recites the use of a generic information processing device to automate the processes which can be performed by a person without providing a detailed algorithm on how to solve a Step 2B). In short, claim 8 is ineligible for patent.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ording et al. (US 2012/0096396; hereinafter Ording).
	Regarding claim 1, Ording teaches A user interface development assistance device (Fig. 4 & [0060], new desktop can be set to develop a new workspace), comprising: 
a user interface editing unit ([0086] & Fig. 10 & [0095]-[0096], processors 1004 & memory interface 1002 including GUI instructions) executing an editing process of a user interface (Fig. 1 & [0039], select a workspace from 103 list; Figs. 3A-3D & [0052]-[0055], examples of editing process to rearrange windows, i.e., expand or condense windows, clustered within a workspace) and displaying a generated editing screen on a display (Fig. 1 and Figs. 3A-3D); and 
an operation input unit (Fig. 10 & [0090], i/o subsystem) receiving an operation for editing of the user interface (Fig. 1 & [0039],  a “space” like Desktop 1 or item 106 in list 103 of “spaces” in [0032] is selected/highlighted with a pointer in [0042]-[0043], other “space” not shown can be selected;  Figs. 3A-3B & [0055], use pointer 312 of an input device to expand application windows), 
wherein when a plurality of user interface objects overlap on the editing screen (Fig. 3A-3B), the user interface editing unit displays a list of the plurality of user interface objects that overlap in the editing screen according to an operation for list display from the operation input unit (Fig. 1 & [0039],  a “space” like Desktop 1 or item 106 in list of “spaces” 103 of [0032] can be selected with pointer input in [0042]-[0043]; [0034]-[0037], more information on spaces; [0038]-[0039], multiple overlapping application windows like Fig. 3A or Fig. 3B within a selected space will be displayed  in the center of Fig. 1 below the list of 103, the overlapping application windows is “a list of the plurality of user interface objects overlap in the editing screen”, based on user selected the space representing the window cluster in Fig. 3A or Fig. 3B. Note: windows within selected space 106 of Fig. 1 are clustered/grouped into 128, 124… in [0039]. For clarity, the examiner uses Figs. 3A-3D as examples to demonstrate claim limitation mappings).

Regarding claim 6, Ording teaches The user interface development assistance device according to claim 1. Ording also teaches the limitation wherein when an operation input of changing a positional relationship between the plurality of user interface objects in the list is received from the operation input unit (Fig. 3D & [0059], pointer 312 to manipulate indicator 310 to condense the overlapping objects in Fig. 3B to Fig. 3D), the user interface editing unit changes the positional relationship between the plurality of user interface objects in the list and sets a topmost user interface object of the plurality of user interface objects that overlap on the editing screen according to the change (Fig. 3D & [0059], window 302 is set on top of other windows in the cluster).

Regarding claim 7, Ording teaches A user interface development assistance method (Fig. 4 & [0060], new desktop can be set to develop a new workspace), comprising: 
a user interface editing process of executing an editing process of a user interface (Fig. 1 & [0039], select a workspace from 103 list; Figs. 3A-3D & [0052]-[0055], examples of editing process to rearrange windows, i.e., expand or condense windows, clustered within a workspace) and generating an editing screen(Fig. 1 and Figs. 3A-3D); 
a display process of displaying the editing screen(Fig. 1 and Figs. 3A-3D); and 
an operation input process of receiving an operation for editing of the user interface (Fig. 1 & [0039],  a “space” like Desktop 1 or item 106 in list 103 of “spaces” in [0032] is selected/highlighted with a pointer in [0042]-[0043], other “space” not shown can be selected;  Figs. 3A-3B & [0055], use pointer 312 of an input device to expand application windows),
 wherein in the user interface editing process(Fig. 1 and Figs. 3A-3D), 
when a plurality of user interface objects overlap on the editing screen, a list of the plurality of user interface objects that overlap is displayed in the editing screen according to a prescribed operation of the operation input process(Fig. 1 & [0039],  a “space” like Desktop 1 or item 106 in list of “spaces” 103 of [0032] can be selected with pointer input in [0042]-[0043], windows within selected space 106 of Fig. 1 are clustered/grouped into 128, 124 …, each group a list of overlapping user interface objects; [0034]-[0037], more information on spaces; [0038]-[0039], multiple overlapping application windows like Fig. 3A or Fig. 3B within a selected space will be displayed  in the center of Fig. 1 below the list of 103, the overlapping application windows is “a list of the plurality of user interface objects overlap in the editing screen”, based on user selected the space representing the window cluster in Fig. 3A or Fig. 3B).

Regarding claim 8, Ording teaches A non-transitory computer-readable recording medium ([0008], storage medium; claim 8) comprising a user interface development assistance program ([0008], computer program; claim 8), the user interface development assistance program enables enabling an information processing device (Fig. 10, device) to execute ([0008], computer program; claim 8): 
a user interface editing process of executing an editing process of a user interface (Fig. 1 & [0039], select a workspace from 103 list; Figs. 3A-3D & [0052]-[0055], examples of editing process to rearrange windows, i.e., expand or condense windows, clustered within a workspace) and generating an editing screen(Fig. 1 and Figs. 3A-3D); 
a display process of displaying the editing screen(Fig. 1 and Figs. 3A-3D); and 
an operation input process of receiving an operation for editing of the user interface (Fig. 1 & [0039],  a “space” like Desktop 1 or item 106 in list 103 of “spaces” in [0032] is selected/highlighted with a pointer in [0042]-[0043], other “space” not shown can be selected;  Figs. 3A-3B & [0055], use pointer 312 of an input device to expand application windows),
 wherein in the user interface editing process(Fig. 1 and Figs. 3A-3D), 
when a plurality of user interface objects overlap on the editing screen, the information processing device is enabled to execute a process of displaying a list of the plurality of user interface objects that overlap in the editing screen according to a prescribed operation of the operation input process(Fig. 1 & [0039],  a “space” like Desktop 1 or item 106 in list of “spaces” 103 of [0032] can be selected with pointer input in [0042]-[0043], windows within selected space 106 of Fig. 1 are clustered/grouped into 128, 124 …, each group is a list of overlapping user interface objects; [0034]-[0037], more information on spaces; [0038]-[0039], multiple overlapping application windows like Fig. 3A or Fig. 3B within a selected space will be displayed  in the center of Fig. 1 below the list of 103, the overlapping application windows is “a list of the plurality of user interface objects overlap in the editing screen”, based on user selected the space representing the window cluster in Fig. 3A or Fig. 3B).

					Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
8.	Claims 4-5 and 15 are rejected under 35 U.S.C. 103  as being unpatentable over Ording et al. (US 2012/0096396; hereinafter Ording).
Regarding claim 4, Ording teaches The user interface development assistance device according to claim 1. Ording does not seem to expressly teach the limitation “wherein when an operation input of unifying positions or shapes for the plurality of user interface objects in the list is received from the operation input unit, the user interface editing unit unifies the positions or the shapes of the plurality of user interface objects in the list” in one embodiment. 
However, in other embodiments, Ording teaches the limitation wherein when an operation input of unifying positions or shapes for the plurality of user interface objects in the list is received from the operation input unit (Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053]), the user interface editing unit unifies the positions or the shapes of the plurality of user interface objects in the list (Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053], which is a form unifying the positions of the objects in the list).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined features of Ording in different embodiments to achieve the claim limitation.  One would be motivated to make such a combination to arrange application windows in a cluster based various factors such as user preferences, 


		Regarding claim 5, Ording teaches The user interface development assistance device according to claim 1. Ording may appear to be silent on the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the operation input unit, the user interface editing unit unifies the attributes of the plurality of user interface objects in the list in one embodiment.
		However, in some embodiments, Ording teaches the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the operation input unit([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop), the user interface editing unit unifies the attributes of the plurality of user interface objects in the list ([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop to set up a group of clusters so that each grouping of windows includes all application windows or application instances associated with a particular application for a particular desktop or having shared characteristics, i.e., attributes; Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053], which is a form unifying the positions/attributes of the objects in the list).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined features of Ording in different embodiments to achieve the claim limitation.  One would be motivated to make such a combination to arrange application windows in a cluster based various factors such as user preferences, 
common practices across a community of users, visibility of the different windows, or other potential factors such as shared characteristics within each cluster (Ording: [0053]; [0038]).

Regarding claim 15, Ording teaches The user interface development assistance device according to claim 4.  For reasons and motivations stated in claim 4,  Ording also teaches the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the operation input unit([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop), the user interface editing unit unifies the attributes of the plurality of user interface objects in the list ([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop to set up a group of clusters so that each grouping of windows includes all application windows or application instances associated with a particular application for a particular desktop or having shared characteristics, i.e., attributes; Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053], which is a form unifying the positions of the objects in the list).



20.	Claims 2-3, 9-14,16-17, 18-20 are rejected under 35 U.S.C. 103  as being unpatentable over Ording as applied to claim 1 above, and further in view of Park et al. (US 2013/0174179; hereinafter Park). 
	Regarding claim 2, Ording teaches The user interface development assistance device according to claim 1. Ording also teaches the limitation wherein the operation input unit receives an operation of a pointer indicating a position in the editing screen (Fig. 1 & [0039], space 106 is selected; [0042], pointer or a mouse cursor).  Ording seems to be silent on the limitation wherein the user interface editing unit displays the list if the position of the pointer overlaps a topmost user interface object.
 Park also teaches the limitation wherein the operation input unit receives an operation of a pointer indicating a position in the editing screen ([0067] & [0026], a touch input of the user is an operation of a pointer indicated by the circle/cursor in screen <503]; similar in Fig. 2 & Fig. 4), and the user interface editing unit displays the list if the position of the pointer overlaps a topmost user interface object (Fig. 5 & [0067], touch point indicated by the circular cursor/pointer overlaps a topmost user interface object which is “application 1” in Fig. 5, Fig. 2 or Fig. 4).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined a stack calling and top task representing stack features of Park in the user interface of Ording to achieve the claim limitation.  One would be motivated to make such a combination to provide an intuitive and swift task switching in an open application stack by keeping the context of the most recently used application on top of the stack to represent the stack (Park: [0003], intuitively and swiftly switching tasks; Ording: [0036], each space of an application stack/cluster can be associated with certain display settings).

		Regarding claim 3, Ording teaches The user interface development assistance device according to claim 1. Although Ording teaches to arrange objects in a stack/cluster associated with z-depths via drag-and-drop ([0053], z-depths; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space by drag-and-drop), Ording seems to be silent on the limitation wherein when an operation input of selecting one of the plurality of user interface objects in the list is received from the operation input unit, the user interface editing unit displays the selected user interface object as a topmost user interface object to be edited .
		However, Park teaches the limitation wherein when an operation input of selecting one of the plurality of user interface objects in the list is received from the operation input unit, the user interface editing unit displays the selected user interface object as a topmost user interface object to be edited (Fig. 2, application 2 is selected to be a topmost user Note: the recited “to be edited” is intended use).  
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the stack calling and stack order modification features in Park with movable z-depth application windows in a cluster/stack features of Ording to achieve the claim limitation.  One would be motivated to make such a combination to facilitate user interactions or selections of a particular interface object or application window in a stack for downstream process (Park: [0003], intuitively and swiftly switching tasks; [0005], applications include electronic organizer; Ording: [0053], z-depths; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space by drag-and-drop).

		Regarding claim 9, Ording/Park teaches The user interface development assistance device according to claim 2.  Although Ording teaches to arrange objects in a stack/cluster associated with z-depths via drag-and-drop ([0053], z-depths; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space by drag-and-drop), Ording seems to be silent on the limitation wherein when an operation input of selecting one of the plurality of user interface objects in the list is received from the operation input unit, the user interface editing unit displays the selected user interface object as a topmost user interface object to be edited.
		However, Park teaches the limitation wherein when an operation input of selecting one of the plurality of user interface objects in the list is received from the operation input unit, the user interface editing unit displays the selected user interface object as a topmost user interface object to be edited (Fig. 2, application 2 is selected to be a topmost user interface object where the content can be modified or edited; Fig. 4 or Fig. 5, application 3 is selected to be the topmost user interface object. Topmost application content in the foreground can be edited, e.g., resizing in [0002] & [0037] in Ording. Note: the recited “to be edited” is intended use).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the stack calling and stack order modification features in Park in the user interface of Ording/Park to achieve the claim limitation.  One would be motivated to make such a combination to facilitate user interactions or selections of a particular interface object or application window in a stack for downstream process (Park: [0003], intuitively and swiftly switching tasks; [0005], applications include electronic organizer; Ording: [0053], z-depths; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space by drag-and-drop).

		Regarding claim 10, Ording/Park teaches The user interface development assistance device according to claim 2. Ording also teaches the limitation wherein when an operation input of unifying positions or shapes for the plurality of user interface objects in the list is received from the operation input unit (Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053]), the user interface editing unit unifies the positions or the shapes of the plurality of user interface objects in the list (Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053], which is a form unifying the positions of the objects in the list).

		Regarding claim 11, Ording/Park teaches The user interface development assistance device according to claim 3. Ording also teaches the limitation wherein when an operation input of unifying positions or shapes for the plurality of user interface objects in the list is received from the operation input unit (Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053]), the user interface editing unit unifies the positions or the shapes of the plurality of user interface objects in the list (Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; 
		Regarding claim 12, Ording/Park teaches The user interface development assistance device according to claim 12. Ording also teaches the limitation wherein when an operation input of unifying positions or shapes for the plurality of user interface objects in the list is received from the operation input unit (Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053]), the user interface editing unit unifies the positions or the shapes of the plurality of user interface objects in the list (Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053], which is a form unifying the positions of the objects in the list).

		Regarding claim 13, Ording/Park teaches The user interface development assistance device according to claim 2.  Ording also teaches the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the operation input unit([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop), the user interface editing unit unifies the attributes of the plurality of user interface objects in the list ([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop to set up a group of clusters so that each grouping of windows includes all application windows or application instances associated with a particular application for a particular desktop or having shared characteristics, i.e., attributes; Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application unifying the positions of the objects in the list).

		Regarding claim 14, Ording/Park teaches The user interface development assistance device according to claim 3. Ording also teaches the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the operation input unit([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop), the user interface editing unit unifies the attributes of the plurality of user interface objects in the list ([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop to set up a group of clusters so that each grouping of windows includes all application windows or application instances associated with a particular application for a particular desktop or having shared characteristics, i.e., attributes; Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053], which is a form unifying the positions of the objects in the list).

		Regarding claim 16, Ording/Park teaches The user interface development assistance device according to claim 9. Ording also teaches the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the operation input unit([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop), the user interface editing unit unifies the attributes of the plurality of user interface objects in the list ([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop to set up a group of clusters so that each grouping of windows includes all application windows or having shared characteristics, i.e., attributes; Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053], which is a form unifying the positions of the objects in the list).

		Regarding claim 17, Ording/Park teaches The user interface development assistance device according to claim 10. Ording also teaches the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the operation input unit([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop), the user interface editing unit unifies the attributes of the plurality of user interface objects in the list ([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop to set up a group of clusters so that each grouping of windows includes all application windows or application instances associated with a particular application for a particular desktop or having shared characteristics, i.e., attributes; Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053], which is a form unifying the positions of the objects in the list).

		Regarding claim 18, Ording/Park teaches The user interface development assistance device according to claim 11. Ording also teaches the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the operation input unit([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop), the user interface editing unit unifies the attributes of the plurality of user interface objects in the list ([0002] & [0037], to resize, each grouping of windows includes all application windows or application instances associated with a particular application for a particular desktop or having shared characteristics, i.e., attributes; Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053], which is a form unifying the positions of the objects in the list).

		Regarding claim 19, Ording/Park teaches The user interface development assistance device according to claim 12. Ording also teaches the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the operation input unit([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop), the user interface editing unit unifies the attributes of the plurality of user interface objects in the list ([0002] & [0037], to resize, reformat and move around windows in a cluster/stack or between clusters; [0049] & [0037] & [0042] & [0058], arrange windows in a clustered space or between clusters by drag-and-drop to set up a group of clusters so that each grouping of windows includes all application windows or application instances associated with a particular application for a particular desktop or having shared characteristics, i.e., attributes; Fig. 3A or Fig. 3B to Fig. 3D & [0053], align each of the application window center points; [0059], click on indicator 310 to collapse the application windows until the windows are aligned with their center points in [0053], which is a form unifying the positions of the objects in the list).

Regarding claim 20, Ording/Park The user interface development assistance device according to claim 2. Ording also teaches the limitation wherein when an operation input of changing a positional relationship between the plurality of user interface objects in the list is received from the operation input unit (Fig. 3D & [0059], pointer 312 to manipulate indicator 310 to condense the overlapping objects in Fig. 3B to Fig. 3D), the user interface editing unit changes the positional relationship between the plurality of user interface objects in the list and sets the topmost user interface object of the plurality of user interface objects that overlap on the editing screen according to the change (Fig. 3D, window 302 is set on top of other windows in the cluster).

Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	2018/0129363 Fig. 5D
	2013/0047115 Fig. 5A
	2002/0140746 Fig. 4
	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME  DUCKWORTH/
Examiner, Art Unit 2179


/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179